DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 47, 50, 51, 53, 55-57 and 60-63 is/are rejected under pre-AIA  35 U.S.C. 102s as being anticipated by Seif-Naraghi et al (Design and Characterization of an Injectable Pericardial Matrix Gel: A Potentially Autologous Scaffold for Cardia Tissue Engineering; TISSUE ENGINEERING, Part A, volume 16, Number 6, 2010, 2017-2027).
Seif-Naraghi teaches a composition a digested, decellularized extracellular matrix derived from tissue from multiple donors, wherein the extracellular matrix comprises molecular weight less than 300 kDa (abstract, Fig. 3). The scaffold is injectable and gels in situ (page 2017).  The scaffold comprises glycosaminoglycan present about 125.9 µg per mL and are injectable through a 30 gauge needle (page 2019-2021). The tissue of the composition comes from multiple sources and is digested with at least one enzyme such as pepsin (page 2018, 2020).  The composition is lyophilized (page 2018). The tissue is cardiac tissue from porcine sources and injected into a human subject (page 2018-2019).  These disclosures render these claims anticipated.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 47-58 and 60-66 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seif-Naraghi et al (Design and Characterization of an Injectable Pericardial Matrix Gel: A Potentially Autologous Scaffold for Cardia Tissue Engineering; TISSUE ENGINEERING, Part A, volume 16, Number 6, 2010, 2017-2027) in view of Christman et al (WO 2010/039823 hereafter Christman).
As discussed above Seif-Naraghi discloses composition comprising a decellularized extracellular matrix derived from tissue from multiple donors.  The reference discloses the use of enzymes to digest the material such as pepsin but is silent to the use of metalloprotease in the production of extracellular matrices as seen in the Christman patent. 
  Christman discloses a composition comprising decellularized extracellular matrix derived from cardiac tissue that forms a gel in vivo and can be delivered through a 35G catheter or smaller [abstract, 0010, 0055]. The composition forms a gel at body temperature above 37°C [0050]. The cardiac tissue includes specifically ventricular tissue [0083]. The composition comprises various growth factors [0070]. The formulation comprises biocompatible materials include natural and synthetic polymers [0047-0048]. The composition forms a gel within 30 minutes after implantation [0050]. The formulation comprises 
With these aspects in mind it would have been obvious to combine the prior art in order to produce a stable matrix useful in tissue repair. It would have been obvious to include the components of Christman into the similarly functioning matrix of Seif as they have the same parts and have the same function. One of ordinary skill in the art would have been motivated to combine the components with an expected result of a stable tissue healing composition for myocardial tissue.
Response to Arguments
Applicant’s arguments with respect to claim(s) 47-58 and 60-66 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608.  The examiner can normally be reached on Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICAH PAUL YOUNG/               Primary Examiner, Art Unit 1618